DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  WCD in the instant disclosure is referred to as a “wearable cardioverter defibrillator” (e.g. Paragraph [0001]; therefore to be consistent with the disclosure the claims should use the same term.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of modules configured to facilitate operation in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Which is interpreted in light of paragraph [0017] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “the plurality of modules have a weight per unit area equal to less than 0.1 pound per square inch and a thickness of equal to or less than 1 inch, the plurality of modules configured to facilitate operation of the clothing as a wearable cardioverter device” is not adequately defined, either by the Applicant or according to common knowledge in the art, to the extent that a skilled artisan could not make and use the invention without undue experimentation according to the long-held standard set by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The examiner addresses only the most salient of the The breadth of the claims 	The claims are broadly written as it is not clear from the disclosure if the weight is based on having fewer components in the wearable cardioverter device (WCD), if it is because of the development of a new material, or if it is because of layering of clothing.The state of the prior art 	Wearable cardioverter devices are well known in the art.  As best can be determined there was no art-specific weights for these components in the wearable cardiac art at the time of filing.  
 	Zeagler (Zeagler, Clint. 2017. “Where to Wear It : Functional , Technical , and Social Considerations in On - Body Location for Wearable Technology 20 Years of Designing for Wearability.” In International Symposium on Wearable Computers. Maui, Hawaii. doi:10.1145/3123021.3123042) teaches it is known to use weight distributions and proxemics (thicknesses) on the bodyThe amount of direction provided by the inventor 	The inventor points to a plurality of modules that that may comprise various electronic components of the WCD (e.g. Paragraph [0022] of published application), but does not provide any specific insight into how they are made to reduce weight, besides generally reciting the material of the WCD be made from smart textiles having integrated conductive textiles (e.g. Paragraph [0038]), while metamaterials were disclosed, no specifics were provided.   The existence of working examples
The quality of experimentation needed to make or use the invention based on the content of the disclosure
 	No specifics are provided on these components/modules and one of ordinary skill in the art would be faced with burdensome and undue experimentation when endeavoring to achieve the claimed weight and thickness.  Even if an artesian were to attempt weighing components and place only the lighter components on the clothing no guidance was provided by the disclosure as to which components are necessary for placement on the WCD and those that could be housed in another structure.  In addition, there is no guidance to the specific composition of the components that should be weighed or excluded. 	For at least these reasons, it is clear that one of ordinary skill in the art endeavoring to make and use the invention of claims 1-20 could not do so without undue experimentation, and the claim thus fails the enablement requirement of 35 USC 112(a).
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims require a plurality of modules having a weight 
Claims 10-12, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10-12, 19 and 20 require the use of a plurality of metamaterials.  While Paragraph [0038] discloses that one or modules is based on metamaterials, no insight is provided into the material.  This raises question of could a metamaterial insulator be used to produce the claimed invention?  Or does it require metamaterial conductors?  What metamaterial is being used?  Do all metamaterials achieve the required weight and thickness?  Do all metamaterials work as sensors, user interfaces power .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 requires the wirelessly coupling comprises integrating textile electrodes in the clothing; this is unclear because claim 19 requires wirelessly coupling one or more sensors to the one or more electronics module via a plurality of metamaterial structures in the clothing; it is unclear if this step is being replaced with textile electrodes in the clothing or if the one or more sensors are textile electrodes?  In order to advance prosecution, the examiner assumes the claim is directed to subject matter similar to claim 12 where the plurality of sensors 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US Publication 2008/0033495).
Referring to Claims 1 and 13, Kumar teaches an apparatus/method comprising: a clothing (e.g. Figures 4 and 5, support 32 and Figures 6 and 7, strap 42); a plurality of modules (e.g. Figures 4 and 5, Elements 30-36 and Figures 6 and 7, Elements 44/48 and 46) , including one or more electronic modules, disposed within and integrated with the clothing, wherein each of the plurality of modules have a weight per unit area equal to or less than 0.1 pound per square inch and a thickness of equal to or less than inch, the plurality of modules configured to facilitate operation of the clothing as a wearable cardioverter device (WCD) (e.g. abstract, Paragraphs  [0017], [0032], and [0036]).
Referring to Claim 2, Kumar teaches the apparatus of claim 1 further comprising: a first electrode communicatively coupled to the one or more electronic modules; a second electrode communicatively coupled to the one or more electronic modules, the first electrode and the second electrode both configured to compliment and facilitate the operation of the WCD and 
Referring to Claim 3, Kumar teaches the apparatus of claim 1, wherein the one or more electronic modules comprises a capacitor for the WCD (e.g. abstract, and Paragraphs [0009] and [0037]).
Referring to Claim 4, Kumar teaches the apparatus of claim 1, wherein the one or more electronic modules comprises a power supply (e.g. abstract, and Paragraphs [0009] and [0037]).
Referring to Claim 5, Kumar teaches the apparatus of claim 4, wherein the power supply comprises one or more batteries configured to provide a charge for a defibrillation shock (e.g. abstract, and Paragraphs [0009] and [0037]).
Referring to Claim 7, Kumar teaches the apparatus of claim 1, wherein the one or more electronic modules comprises a user interface (e.g. Paragraph [0035] discloses defibrillator provides an audible or visual warning through a speaker or display).
Referring to Claim 8, Kumar teaches the apparatus of claim 7, wherein the user interface comprises a display integrated with the clothing (e.g. Paragraph [0035]).
Referring to Claim 16, Kumar teaches the method of claim 13, wherein disposing comprises fastening the electronic module of the one or more electronic modules onto the clothing (e.g. Paragraph [0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Publication 2008/0033495) in view of Yakovlev et al (US Publication 2017/0095667).

Referring to Claims 6 and 18, Kumar teaches the apparatus of claim 1 and the method of claim 13, wherein the clothing comprises a belt (e.g. Figures 6 and 7, strap (belt 42) and Paragraph [0037]).  However, Kumar et al does not explicitly disclose the belt having the plurality of modules substantially uniformly distributed along the belt.
 	Yakovlev et a teaches that it is known to use a belt with modules distributed with more (substantially) uniform and the weight distribution along the belt (4170) as set forth in Figure 46 and Paragraph [0303] to provide improved weight distribution to reduce hip and lower back pain of the user.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kumar, with a .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Publication 2008/0033495) in view of Shute et al (US Publication 2019/0223839).
Referring to Claim 9, Kumar teaches the apparatus of claim 8, except wherein the display comprises a flexible display.
 	Shute et al teaches that it is known to use a wearable cardiac defibrillator (WCD) (e.g. Paragraph [0063]) comprising a flexible digital display (e.g. Paragraph [0094]) as set forth in Paragraph [0094] to provide a reduction in weight and/or an greatly minimized propensity for breakage.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kumar, with a wearable cardiac defibrillator (WCD) comprising a flexible digital display as taught by Shute et al, since such a modification would provide the predictable results of a reduction in weight and/or an greatly minimized propensity for breakage.

Claims 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kumar (US Publication 2008/0033495) in view of Tian et al (Tian et al. Wireless body sensor networks based on metamaterial textiles.  Nat Electron 2, 243-251 (2019)).

Referring to Claims 10 and 19, Kumar teaches the claimed apparatus/method, further comprising: one or more sensors (e.g. Figures 4-7 and Paragraph [0035]).  However, Kumar does not disclose a plurality of metamaterial structures, wherein at least one sensor of the one or more sensors is wirelessly coupled to the electronics module via the plurality of metamaterial structures. 	Tian et al teaches that it is known to use metamaterial textile structures integrated into a wearable article (clothing) that are attached to a sensor to wirelessly communicate to an electronics module as set forth in abstract, Figures 1, 4 and 5 and Page 248 1st left paragraph, above “wireless power transfer and touch sensing” (discloses wireless transmission of ECG data)  to provide enhanced transmission efficiencies and reduce interference (e.g. Page 248 1st left paragraph).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Kumar, with metamaterial structures integrated into a wearable article (clothing) that are attached to a sensor to wirelessly communicate to an electronics module as taught by Davis et al, since such a modification would provide the predictable results of enhanced transmission efficiencies and reduce interference.

Referring to Claim 11, Kumar in view of Tian et al teaches the apparatus of claim 10, wherein the one or more sensors comprises a plurality of ECG sensors (e.g. Figures 4-7 and Tian Page 248 1st
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Kumar (US Publication 2008/0033495) in view of Tian et al (Tian et al. Wireless body sensor networks based on metamaterial textiles.  Nat Electron 2, 243-251 (2019)) as applied above, and further in view of Subramanian et al (US Publication 2015/0217121).
Referring to Claims 12 and 20, Kumar in view of Tian et al teaches the apparatus claim 11/method of claim 19, wherein the plurality of ECG sensors comprises electrodes integrated in the clothing (e.g. Figures 4-7).  However, Kumar et al does not disclose textile electrodes.
 	Subramanian et al teaches that it is known to use a wearable defibrillator system (WCD) comprising textile electrodes to monitor ECG as set forth in Paragraph [0014] to provide improved flexibility thereby making the device more comfortable for the user.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Kumar, with a wearable defibrillator system (WCD) comprising textile electrodes to monitor ECG as taught by Subramanian et al, since such a modification would provide the predictable results of improved flexibility thereby making the device more comfortable for the user.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Publication 2008/0033495) in view of Buchanan et al (US Publication 2015/0320994).
Referring to Claim 14, Kumar teaches the method of claim 13, wherein disposing comprises coupling an electronic module of the one or more electronic modules into a material 
 	Buchanan et al teaches that it is known to use electronic modules placed in a pocket as set forth in Figure 3, Element 311 and Paragraph [0050] to provide a simple substitution of one known element for another and to provide improved ease in carrying and removal of electronics as necessary.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kumar, with electronic modules placed in a pocket as taught by Buchanan et al, since such a modification would provide the predictable results of a simple substitution of one known element for another and to provide improved ease in carrying and removal of electronics as necessary.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Publication 2008/0033495) in view of Subramanian et al (US Publication 2015/0217121).

Referring to Claim 15, Kumar teaches the method of claim 13, wherein disposing comprises coupling an electronic module of the one or more electronic modules into a material of the clothing (e.g. Paragraph [0037]).  However, Kumar does not discloses sewing into a material of the clothing.
 	Subramanian et al teaches that it is known to use a wearable defibrillator system (WCD) comprising sewing a material into the garment as set forth in Paragraph [0014] to provide a simple substitution of one known technique for another to provide keeping the structure in .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US Publication 2008/0033495) in view of Kaib et al (US Publication 2016/0328529).
Referring to Claim 17, Kumar teaches the method of claim 16, wherein fastening comprises attaching the electronic module of the one or more electronic modules onto the clothing (e.g. Paragraph [0037]).  However, Kumar does not explicitly disclose using an adhesive.
 	Kaib et al teaches that it is known to use a WCD where some components (e.g. controller) are affixed to the garment via an adhesive as set forth in Paragraph [0117] to provide a simple substitution of one known element for another and to provide improved reliability by having direct contact with a larger surface area.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kumar, with a WCD where some components (e.g. controller) are affixed to the garment via an adhesive as taught by Kaib et al, since such a modification would provide the predictable results of a simple substitution of one known element for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amsler et al (US Publication 2015/0037636) teaches a wearable medical therapy device with a weight per unit area of less than 0.1 pounds per square inch and a thickness of equal to or less than 1 inch (e.g. Paragraph [0061]). 	Zeagler (Zeagler, Clint. 2017. “Where to Wear It : Functional , Technical , and Social Considerations in On - Body Location for Wearable Technology 20 Years of Designing for Wearability.” In International Symposium on Wearable Computers. Maui, Hawaii. doi:10.1145/3123021.3123042) teaches it is known to use weight distributions of less than .5lb and proxemics (thicknesses of equal or less than 1”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792